                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

         Waddell Bynum Jr.,           )              JUDGMENT IN CASE
                                      )
              Plaintiff(s),           )             3:20-cv-00091-FDW-DCK
                                      )
                  vs.                 )
                                      )
       Dominos Pizza, Inc., et al     )
                  ,
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 8, 2020 Order.

                                               July 8, 2020




      Case 3:20-cv-00091-FDW-DCK Document 4 Filed 07/08/20 Page 1 of 1
